Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 7, 2018

                                    No. 04-18-00364-CV

                IN THE INTEREST OF S.L.T., AND A.C.T., CHILDREN,

                From the 83rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 33615
                         Honorable Robert Cadena, Judge Presiding

                                       ORDER
        Appellant’s brief was originally due on September 28, 2018. Appellant did not file his
brief or a motion for extension of time by that date. On October 10, 2018, we issued an order
directing appellant to file his brief and a written response on or before October 22, 2018.
Appellant filed a motion for extension of time to file his response and brief, requesting until
October 29, 2018 to file the response and brief. We granted appellant’s motion. On October 29,
2018, appellant filed a subsequent motion for extension of time to file his response and brief,
requesting his deadline be extended by fourteen days. We granted appellant’s motion and set the
deadline for filing his response and brief as November 13, 2018. Appellant has not filed his
response or brief.

     Accordingly, we order appellant to file his response and appellant’s brief on or before
December 17, 2018.

       Failure to file appellant’s response and brief by December 17, 2018, will result in
dismissal of this appeal. See TEX. R. APP. P. 38.8.


                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court